DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 02/24/2020 has been entered.  Claims 1-21 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roehm (US 20120152579 A1).
Regarding claim 1, Roehm discloses a power tool (10) comprising: an end effector (1) configured to engage an object to be worked by the tool (10); a power unit (20); a drive assembly (13) configured to drive the end effector (1) responsive to application of input power thereto; and a motor (12) configured to supply the input power to the drive assembly (13) selectively based on operation of a power control assembly (21) that controls coupling of the motor (12) to the power unit (20) [0017-0021], 
wherein the power control assembly (21) includes a trigger (22) having a full range of motion between a rest position and an actuated position [0022-0024], the power control assembly (21) further defining a transition point between a first region (28) and a second region (29) of the full range of motion [0024], wherein the power control assembly (21) includes: a first biasing assembly (31) that opposes movement of the trigger (22) in the first region (28) [0026], and a second biasing assembly (27) that opposes movement of the trigger (22) at least at the transition point ([0023-0028], figs. 1-3)
Regarding claims 2-4 and 21, Roehm discloses the first biasing assembly is configured to oppose movement of the trigger over the full range of motion of the trigger, wherein the second biasing assembly is configured to oppose movement of the trigger only at the transition point, wherein the second biasing assembly is configured to oppose movement of the trigger over the second region ([0024-0028], figs. 1-3) and the power control assembly (21) comprises an actuation assembly configured to determine a position of the trigger to initiate a function of the power tool based the position of the trigger (change torque, change to hammer drilling function ([0027-0029], figs. 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehm (US 20120152579 A1) in view of Hozumi (US 20160351355 A1) and further in view of Mandalka et al. (US 20140174772 A1).
Regarding claims 5 and 7, Roehm discloses the first biasing assembly comprises a compression spring ([0022-0026], figs. 1 and 3) but fails to disclose the second biasing assembly comprises a leaf spring or a ball plunger.
Hozumi teaches having a first biasing assembly comprises a compression spring (44/64) and a second biasing assembly comprises a leaf spring or a ball plunger (74/70, 45/65, [0058-0060, 0068-0072, 0077], figs. 1-6 and 12-15)
Mandalka et al. also teaches having a trigger (4/5/46) with a first biasing assembly comprises a compression spring (28/20) and a second 
Given the teachings of Kondo et al. to have a trigger biasing assembly with two compression springs, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the second biasing assembly to have a leaf spring or a ball plunger to have a quick trigger return, haptic feedback, and/or for greater leverage on the trigger as taught by Hozumi and as further taught and evidenced by Mandalka et al.

Claims 8-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehm (US 20120152579 A1) in view of Moolenaar et al. (US 5419745 A).
Regarding claims 8-10, Roehm discloses the first biasing assembly comprises a compression spring ([0022-0026], figs. 1 and 3) but fails to disclose the second biasing assembly comprises a spring disposed along an axis of a post, a first ball urged toward the trigger by the spring, and a second ball in contact with the first ball, wherein the second ball extends at least partially through a window formed in a movable cap while the trigger moves through the first region, the cap being displaced responsive to 
Moolenaar et al. teaches a switch/trigger (59/60) having a biasing assembly that comprises a spring (57a) disposed along an axis of a post (57), a first ball (58) urged toward the trigger by the spring, and a second ball (54a/54b) in contact with the first ball, wherein the second ball extends at least partially through a window (52a/47) formed in a movable cap (51/52) while the trigger moves through the first region, the cap being displaced responsive to movement of the trigger to contact the second ball and urge the second ball toward the first ball to compress the spring, wherein the second ball moves inside the cap after the transition point so that the second biasing assembly no longer resists movement of the trigger in a second region (col. 5, lines 37-67, col. 6, lines 1-25, figs. 1-5).
Given the teachings of Kondo et al. to have a trigger biasing assembly with two compression springs, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the second biasing assembly comprises a spring disposed along an axis of a post, a .

Claims 11-15 and 17-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehm (US 20120152579 A1) in view of Chen (US 20110278035 A1).
Regarding claims 11-15 and 17-19, Roehm discloses the actuation assembly is configured to cause the drive assembly to move at a first speed over the first region and at a second speed over the second region, the first speed being lower than the second speed, wherein the actuation assembly is configured to cause the drive assembly to move at a first speed over the second region and initiate a function not associated with 
Roehm fails to disclose the power control assembly comprises an actuation assembly configured to determine a position of the trigger to initiate a function of the power tool based the position of the trigger, wherein the actuation assembly comprises a first Hall sensor and a second Hall sensor disposed to detect movement of a magnet disposed at a portion of the trigger, wherein the first and second Hall sensors are disposed on opposite sides of a main circuit board of the power tool.
Chen teaches a power tool (fig. 1) having an actuation assembly (1) configured to determine a position (power detection circuit 23) of a trigger 
Given the teachings of Kondo et al. to have a trigger biasing assembly with two compression springs, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the power control assembly comprises an actuation assembly configured to determine a position of the trigger to initiate a function of the power tool based the position of the trigger, wherein the actuation assembly comprises a first Hall sensor and a second Hall sensor disposed to detect movement of a magnet disposed at a portion of the trigger, wherein the first and second Hall sensors are disposed on opposite sides of a main circuit board of the power tool to have precise adjustment of speed/torque and/or for feedback purposes as taught by Chen.

Claims 16 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehm (US 20120152579 A1) in view of Miller (US 20060096767).
Regarding claims 16 and 20, Roehm discloses having haptic feedback [0008, 0024].
Roehm fails to disclose the actuation assembly is configured to actuate one or more indicator or illumination lights in response to the trigger passing the transition point and the primary response comprises operation of the power tool at a selected speed or angle of rotation, and wherein the secondary response comprises: operation of the power tool at a different speed or angle of rotation relative to the speed or angle associated with the primary response, activating one or more indicator or illuminating lights, activating one or more sensors, causing one or more pieces of information to be gathered, recorded or communicated, or indexing the power tool a selected number of degrees.
Miller teaches actuate one or more indicator or illumination lights (62) in response to the trigger passing the transition point (trigger torque/speed conditions and trigger field device 76 provides feedback and buttons 14/16 change direction or rotation [0024, 0035-0047], figs. 1 and 4) and the primary response comprises operation of the power tool at a selected 
Given the teachings of Kondo et al. to have a trigger biasing assembly with two compression springs, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the actuation assembly is configured to actuate one or more indicator or illumination lights in response to the trigger passing the transition point and the primary response comprises operation of the power tool at a selected speed or angle of rotation, and wherein the secondary response comprises: operation of the power tool at a different speed or angle of rotation relative to the speed or angle associated with the primary response, activating one or more indicator or illuminating lights, activating one or more sensors, causing one or more pieces of information to be gathered, recorded or communicated, or indexing the power tool a selected number of degrees to 

                               Conclusion                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ROBERT F LONG/         Primary Examiner, Art Unit 3731